DETAILED ACTION
This office action is in response to claims filed on 05/28/2021. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021 & 08/30/2021 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:   “an excitation phase” should be “the excitation phase”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al US 20180019700 A1 (hereinafter “Suzuki”).
Regarding Claim 1, Suzuki teaches a motor control apparatus, comprising: 
an excitation unit (Fig. 4, 26) configured to excite an excitation phase targeted for excitation among a plurality of excitation phases of a motor; 
a measurement unit (Fig. 4, 27) configured to, in a state in which a rotor of the motor is stopped, excite, by the excitation unit, an excitation phase corresponding to a stop position of the rotor among the plurality of the excitation phases, and to measure a physical quantity which changes in accordance with an inductance of at least one of a plurality of coils configuring the plurality of excitation phases; 
an estimation unit (Fig. 4, 28 and Fig. 14, 212-213) configured to estimate a temperature of the rotor from a measurement value of the physical quantity measured by the measurement unit; and 
a decision unit (Fig. 4, 28 and Fig. 14, 214) configured to decide a parameter value for control of the motor based on an estimated temperature obtained by the estimation unit.
Regarding Claim 2, Suzuki teaches the  motor control apparatus according to claim 1, wherein the measurement unit (Fig. 4, 27) measures, as the physical quantity, a peak value of an exciting current which flows through a coil configuring an excitation phase excited by the excitation unit ([0046] The current detector 27 includes a U-phase current detector 271 and a V-phase current detector 272 to detect currents Iu and Iv flowing through the windings 33 and 34, respectively. Since the relationship of Iu+Iv+Iw=0 is satisfied, the current Iw can be obtained from the calculation of the values of the currents Iu and Iv detected).
Regarding Claim 3, Suzuki teaches the motor control apparatus according to claim 2, further comprising: 
a storage unit (Fig. 4, 61) in which information indicating correspondence between a peak value of the exciting current and the temperature of the rotor is stored, wherein the estimation unit obtains, based on the information stored in the storage unit, the temperature corresponding to the peak value as the estimated temperature ([0073], The correction information 61 is so stored as to be readable by the parameter correction portion 28 in advance).
Regarding Claim 14, Suzuki teaches the motor control apparatus according to claim 1, wherein the decision unit (Fig. 4, 28) decides, based on the estimated temperature, parameter values indicating a coil resistance ([0060], The parameter correction portion 28 also corrects a parameter value Rh indicating the resistance value R of the windings 33-35) and an inductance value for control of the motor ([0058] The voltage current equation related to the processing by the speed/position estimating portion 25 has, as parameters, a resistance value R of the windings 33-35 and an inductance (L) of the windings 33-35. The inductance (L) is associated with an interlinkage magnetic flux $ caused by the permanent magnet across the windings 33-35).
Regarding Claim 15, Suzuki teaches the motor control apparatus according to claim 14, further comprising a control unit (Fig. 4, 24) configured to control the motor by using parameter values decided by the decision unit (Fig. 4, 28), wherein the control unit uses the parameter values, which indicate a coil resistance and an inductance value and which are decided by the decision unit, to estimate a rotation speed or a rotational phase of the rotor, and controls the motor by using the estimated rotation speed or the rotational phase ([0061] The speed/position estimating portion 25 uses the parameter values h and Rh corrected by the parameter correction portion 28 to determine the estimated speed value wm and the estimated angle an).
Regarding Claim 17, Suzuki teaches the motor control apparatus according to claim 1, further comprising a control unit (Fig. 4, 24) configured to control the motor by using a parameter value decided by the decision unit (Fig. 4, 28), wherein the control unit controls driving of the excitation unit (Fig. 4, 26) by performing, using the parameter value, current control (fig. 4, 42) for controlling, based on a current component in a rotating coordinate system that uses a rotational phase of the rotor as a reference, an exciting current which flows through the plurality of coils, and the decision unit decides, based on the estimated temperature, a parameter value used for the current control ([0059] The temperature of the brushless motor 3 varies with heating of the windings 33-35 due to energization and with change in ambient temperature. Thus, for further accurate estimation of the rotational speed and the position of magnetic poles, it is necessary to correct parameter values for the operation for estimation in accordance with the change in temperature).
Regarding Claim 19, Suzuki teaches a motor control apparatus, comprising: 
an excitation unit (Fig. 4, 26) configured to excite an excitation phase targeted for excitation among a plurality of excitation phases of a motor; 
a measurement unit (Fig. 4, 27) configured to, in a state in which a rotor of the motor is stopped, excite, by the excitation unit, an excitation phase corresponding to a stop position of the rotor among the plurality of the excitation phases, and to measure a physical quantity which changes in accordance with an inductance of at least one of a plurality of coils configuring the plurality of excitation phases; and 
a decision unit (Fig. 4, 28 and Fig. 14, 214) configured to decide a parameter value for control of the motor based on the physical quantity measured by the measurement unit.
Regarding Claim 20, Suzuki teaches an image forming apparatus (Fig. 1, 1) comprising: 
a rotating member (Fig. 1, 15) for conveying a sheet along a conveyance path; 
an image forming unit configured to form an image on the sheet conveyed along the conveyance path ([0030], While the paper 9 passes through the fixing unit 17, the toner image is fixed onto the paper 9 by application of heat and pressure); 
a motor (Fig. 1, 3) configured to drive the rotating member or the image forming unit; and 
a motor control apparatus configured to control the motor, wherein the motor control apparatus comprises: 
an excitation unit (Fig. 4, 26) configured to excite an excitation phase targeted for excitation among a plurality of excitation phases of a motor; 
a measurement unit (Fig. 4, 27) configured to, in a state in which a rotor of the motor is stopped, excite, by the excitation unit, an excitation phase corresponding to a stop position of the rotor among the plurality of the excitation phases, and to measure a physical quantity which changes in accordance with an inductance of at least one of a plurality of coils configuring the plurality of excitation phases; 
an estimation unit (Fig. 4, 28 and Fig. 14, 212-213) configured to estimate a temperature of the rotor from a measurement value of the physical quantity measured by the measurement unit; and a decision unit configured to decide a parameter value for control of the motor based on an estimated temperature obtained by the estimation unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tachibana et al US 20160226430 A1  (Hereinafter “Yuta”).
Regarding Claim 21, Suzuki teaches the image forming apparatus according to claim 20,
Suzuki does not expressly disclose further comprising: a fan for cooling the motor; and a unit configured to control a rotation frequency of the fan based on the estimated temperature.
However, Yuta teaches a fan for cooling the motor (Yuta [0220] the motor control according to embodiment 7 first sets the threshold value Tth for temperature rise amount to the upper limit of a range into which a fan included in the printer to cool the motor can reduce amounts of rise in temperature of the motor); and 
a unit (Yuta Fig. 3, 321) configured to control a rotation frequency of the fan based on the estimated temperature (Yuta [0220], The motor control changes rotation rates of the fan according to differences or ratios between the threshold value Tth and the estimated amounts Tr).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a fan for cooling the motor; and a unit configured to control a rotation frequency of the fan based on the estimated temperature as taught by Yuta in the image forming apparatus of Suzuki, for the purpose to prevent overheating of the motor.
Allowable Subject Matter
Claims 4-13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Archer et al. US 5592058 A teaches a microprocessor responsive to the selected parameter and to the temperature signal, for generating control signals to control motor speed or torque as a function of the selected parameter and the temperature signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846